                                                    
                                                                          Case 4:20-cv-07331-JSW    Document 31-2 Filed 10/23/20 Page 1 of 5



                                                                      1   MCDERMOTT WILL & EMERY LLP
                                                                          Paul W. Hughes (Pro Hac Vice pending)
                                                                      2   phughes@mwe.com
                                                                          Sarah P. Hogarth (Pro Hac Vice to be filed)
                                                                      3   500 North Capitol Street NW
                                                                          Washington, DC 20001
                                                                      4
                                                                          (202) 756-8000
                                                                      5   William G. Gaede, III (136184)
                                                                          wgaede@mwe.com
                                                                      6   415 Mission Street, Suite 5600
                                                                          San Francisco, CA 94105
                                                                      7   (650) 815-7400
                                                                      8   Attorneys for Plaintiffs
                                                                      9                          IN THE UNITED STATES DISTRICT COURT
                                                                     10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       OAKLAND DIVISION
                                                                     11
M C D ERMOTT W ILL & E MERY LLP




                                                                     12   CHAMBER OF COMMERCE OF THE                         Case No. 20-CV-7331-JSW
                                                                          UNITED STATES OF AMERICA;
                                  ATTO RNEY S AT LAW
                                                       MENLO PAR K




                                                                     13   NATIONAL ASSOCIATION OF                           DECLARATION OF ZANE BROWN IN
                                                                          MANUFACTURERS; BAY AREA                           SUPPORT OF PLAINTIFFS’ MOTION
                                                                     14   COUNCIL; NATIONAL RETAIL                          FOR PRELIMINARY INJUNCTION, TO
                                                                          FEDERATION; AMERICAN                              STAY AGENCY ACTION, OR FOR PAR-
                                                                     15   ASSOCIATION OF INTERNATIONAL                      TIAL SUMMARY JUDGMENT
                                                                          HEALTHCARE RECRUITMENT;
                                                                     16   PRESIDENTS’ ALLIANCE ON HIGHER
                                                                          EDUCATION AND IMMIGRATION;
                                                                     17   CALIFORNIA INSTITUTE OF
                                                                          TECHNOLOGY; CORNELL UNIVERSITY;
                                                                     18   THE BOARD OF TRUSTEES OF THE
                                                                          LELAND STANFORD JUNIOR
                                                                     19   UNIVERSITY; UNIVERSITY OF
                                                                          SOUTHERN CALIFORNIA; UNIVERSITY
                                                                     20   OF ROCHESTER; UNIVERSITY OF UTAH;
                                                                          and ARUP LABORATORIES,
                                                                     21
                                                                                             Plaintiffs,
                                                                     22
                                                                                 v.
                                                                     23
                                                                          UNITED STATES DEPARTMENT
                                                                     24   OF HOMELAND SECURITY;
                                                                          UNITED STATES DEPARTMENT
                                                                     25   OF LABOR; CHAD F. WOLF,
                                                                          in his official capacity as Acting Secretary of
                                                                     26   Homeland Security; and EUGENE SCALIA,
                                                                          in his official capacity as Secretary of Labor,
                                                                     27
                                                                                             Defendants.
                                                                     28
                                                                                                                                                BROWN DECLARATION
                                                                                                                                              (NO. 4:20-CV-7331-JSW)
                                                     
                                                                           Case 4:20-cv-07331-JSW    Document 31-2 Filed 10/23/20 Page 2 of 5



                                                                      1          I, Zane Brown, declare as follows:

                                                                      2          1.      I serve as Vice President & Associate General Counsel, Labor and Employment at

                                                                      3   Amazon.com, Inc. (“Amazon”). I have been employed at Amazon for more than 19 years. As Vice

                                                                      4   President & Associate General Counsel, my team and I are responsible for establishing Amazon’s

                                                                      5   legal and corporate policies relating to U.S. immigration and workforce/employment policy. Ama-

                                                                      6   zon is a member of Plaintiff organization the Chamber of Commerce of the United States of Amer-

                                                                      7   ica. I make this declaration based on my own personal knowledge and if called as a witness could

                                                                      8   and would testify competently thereto.

                                                                      9          2.      Amazon, a global and Fortune 100 company based in Seattle, Washington, offers

                                                                     10   millions of unique products through Amazon Marketplace. Any approved business or entrepreneur

                                                                     11   can sell virtually any item to Amazon’s millions of customers. Amazon is also a leading cloud-
M C D ERMOTT W ILL & E MERY LLP




                                                                     12   computing provider and providers of other services including digital streaming and grocery deliv-
                                  ATTO RNEY S AT LAW
                                                       MENLO PAR K




                                                                     13   ery.

                                                                     14          3.      I am familiar with the DHS Rule, issued on October 8, 2020, to be effective Decem-

                                                                     15   ber 7, 2020. I understand that the DHS Rule creates a new definition of “specialty occupation” for

                                                                     16   H-1B workers that imposes unprecedented restrictions on the term. I understand that it requires an

                                                                     17   H-1B worker to have a bachelor’s degree “in a directly related specific specialty.”

                                                                     18          4.      Amazon believes the U.S. should welcome the best and the brightest talent from

                                                                     19   around the world, which is imperative for our country’s competitiveness. As a global company,

                                                                     20   Amazon’s hiring and employment practices aim to attract and develop locally available and quali-

                                                                     21   fied talent and move high-skilled and knowledgeable employees where they are most needed within

                                                                     22   the company. Today, Amazon has more than 920,000 employees in the U.S. from all backgrounds,

                                                                     23   including H-1B visa holders, who are dedicated to inventing on behalf of and serving our custom-

                                                                     24   ers.

                                                                     25          5.      Several studies with which I am familiar have confirmed the positive impact that

                                                                     26   foreign, high-skilled workers have on the overall economy and job creation, and Amazon has seen

                                                                     27   evidence of this in its own workforce. Many of the roles filled by Amazon’s high-skilled H-1B

                                                                     28   workforce are helping to drive the innovation that helps Amazon create more American jobs.

                                                                                                                                                        BROWN DECLARATION
                                                                                                                         -1-                          (NO. 4:20-CV-7331-JSW)
                                                     
                                                                           Case 4:20-cv-07331-JSW    Document 31-2 Filed 10/23/20 Page 3 of 5



                                                                      1          6.      Amazon has created more jobs in the U.S. over the past decade than any other com-

                                                                      2   pany, and it continues to hire people from all backgrounds and at all skill levels. Amazon’s high-
                                                                      3   skilled workforce, including its employees on H-1B visas, help Amazon innovate on behalf of cus-
                                                                      4   tomers and create jobs.
                                                                      5          7.      Amazon’s H-1B workforce provide high-level technical expertise. Their industrial
                                                                      6   experience and intimate knowledge of Amazon’s business operations are an integral part of Ama-
                                                                      7   zon’s continuous success and growth.
                                                                      8          8.      Amazon also knows the importance of high-skilled visas not just from a business

                                                                      9   perspective, but from the perspective of Amazon’s many employees and their families who are here

                                                                     10   in the United States on these visas. These employees are working hard every day to contribute to

                                                                     11   the American economy and to drive innovation that creates more jobs. With the economy ham-
M C D ERMOTT W ILL & E MERY LLP




                                                                     12   strung by the pandemic, now is not the time to restrict high-skilled visa programs.
                                  ATTO RNEY S AT LAW
                                                       MENLO PAR K




                                                                     13          9.      While it is hard to quantify the potential impact of the DHS Rule precisely, Amazon
                                                                     14   anticipates that its H-1B denial rate could increase under this Rule as a result of the change in how
                                                                     15   a “specialty occupation” is defined given that the Rule inflexibly requires “direct” relevancy

                                                                     16   between a specialized degree and the proffered role.
                                                                     17          10.     The DHS Rule eliminates the ability of our hiring managers to consider other rele-
                                                                     18   vant degrees (such as an electrical engineering degree to qualify for a software developer position).
                                                                     19   It would also eliminate the ability of hiring managers to consider employees who bring years of
                                                                     20   hands-on experience, which is particularly valuable given the pace of technological change. The
                                                                     21   current regulations permit the combination of education and experience—even if the degree is not
                                                                     22   in a “directly” related field. This strict degree requirement is arbitrary in nature to only focus on

                                                                     23   degree relevance and neglect the importance of industry experience.
                                                                     24          11.     For example, Amazon employs a data scientist who possesses a degree in psychol-
                                                                     25   ogy with substantial coursework in statistics and economics. As another example, Amazon employs
                                                                     26   a software engineer who possesses a degree in chemical engineering. As a third example, Amazon
                                                                     27   employs a Senior Product and Customer Insights Manager who possesses a degree in Public Ad-
                                                                     28   ministration, Applied Economics, and Finance. Under the DHS Rule, it is not clear that any of these
                                                                                                                                                         BROWN DECLARATION
                                                                                                                          -2-                          (NO. 4:20-CV-7331-JSW)
                                                     
                                                                           Case 4:20-cv-07331-JSW    Document 31-2 Filed 10/23/20 Page 4 of 5



                                                                      1   valued employees would qualify for an H-1B visa because the individual’s degree is not sufficiently

                                                                      2   specialized, even though these employees are well qualified with relevant coursework and possess
                                                                      3   the needed skills to fill these positions.
                                                                      4           12.     The DHS Rule will apply to all of Amazon’s employees’ cases, even if they were
                                                                      5   previously approved under the current rules. Many of Amazon’s most tenured employees with de-
                                                                      6   grees that would not be considered “directly related” under the DHS Rule are going to be at sub-
                                                                      7   stantial risk of having their renewal cases denied. For these employees, this would be highly dis-
                                                                      8   ruptive—for many it would mean uprooting their entire family from the U.S. These are highly

                                                                      9   skilled and technical employees, many of whom have lived in the U.S. for years with U.S. citizen
                                                                     10   children.
                                                                     11           13.     This would also be highly disruptive to Amazon’s business. Like other Fortune 100
M C D ERMOTT W ILL & E MERY LLP




                                                                     12   companies, Amazon builds its business operations around short-term and long-term goals. These
                                  ATTO RNEY S AT LAW
                                                       MENLO PAR K




                                                                     13   kinds of expedited and arbitrary changes do not give Amazon enough time to assess their impact
                                                                     14   and make informed business decisions about how to proceed. Amazon is left scrambling to react,
                                                                     15   as opposed to having sufficient time to plan ahead to take advance measures that would be in the

                                                                     16   best interest of our employees, our business, and the broader economy. It also creates a stressful
                                                                     17   experience for our employees who often do not understand if or how the changes will impact their
                                                                     18   ability to remain working in the US.
                                                                     19           14.     The DHS Rule will also make it more difficult for Amazon to hire international
                                                                     20   talent for new roles that Amazon has been unable to fill with American workers. Amazon makes
                                                                     21   every effort to recruit and hire American workers from many different sources. For example, on
                                                                     22   September 16, 2020 Amazon hosted its 2020 Career Day. This was a nationwide virtual event that

                                                                     23   gave attendees the opportunity to learn about the 33,000 corporate and tech jobs currently available
                                                                     24   across the country. But Amazon has more vacancies for high-skilled jobs than it can currently fill
                                                                     25   with American workers, requiring Amazon to recruit internationally to fill some open positions. If
                                                                     26   Amazon is not able to hire the talent that it needs, Amazon will be unable to continue its trajectory
                                                                     27   of creating jobs and innovating on behalf of its customers.
                                                                     28
                                                                                                                                                         BROWN DECLARATION
                                                                                                                          -3-                          (NO. 4:20-CV-7331-JSW)
                                                     
                                                                           Case 4:20-cv-07331-JSW    Document 31-2 Filed 10/23/20 Page 5 of 5



                                                                      1          15.     Amazon has also been harmed by DHS’s failure to provide a formal notice and com-

                                                                      2   ment period before issuing the DHS Rule. Amazon regularly provides comments on proposed rules
                                                                      3   to share the perspective of Amazon and its employees before the government takes action. This
                                                                      4   would have included informing the government about the substantial impacts to Amazon’s business
                                                                      5   that the DHS Rule would cause and the substantial reliance interests that it upends.
                                                                      6          I declare under penalty of perjury that the foregoing is true and correct.
                                                                      7

                                                                      8
                                                                          Dated: October 22, 2020                          ___________________________________
                                                                      9          Seattle, Washington                       ZANE BROWN
                                                                     10

                                                                     11
M C D ERMOTT W ILL & E MERY LLP




                                                                     12
                                  ATTO RNEY S AT LAW
                                                       MENLO PAR K




                                                                     13

                                                                     14

                                                                     15

                                                                     16
                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28
                                                                                                                                                         BROWN DECLARATION
                                                                                                                          -4-                          (NO. 4:20-CV-7331-JSW)
